Case 9:20-cv-82222-DMM Document 4-2 Entered on FLSD Docket 12/08/2020 Page 1 of 20




           EXHIBIT 1
Case 9:20-cv-82222-DMM Document 4-2 Entered on FLSD Docket 12/08/2020 Page 2 of 20

                United Nations                                                                               A/HRC/43/51/Add.1
                General Assembly                                                              Distr.: General
                                                                                              26 December 2019
                                                                                              English
                                                                                              Original: Spanish




  Human Rights Council
  Forty-third session
  24 February–20 March 2020
  Agenda item 3
  Promotion and protection of all human rights, civil,
  political, economic, social and cultural rights,
  including the right to development


               Visit to Colombia

               Report of the Special Rapporteur on the situation of human rights
               defenders*


      Summary
                        The Secretariat has the honour to transmit to the Human Rights Council the report
                of the Special Rapporteur on the situation of human rights defenders, Michel Forst, on
                his visit to Colombia, from 20 November to 3 December 2018.
                        The Special Rapporteur notes the political will and initiatives of the Government
                to create a safe environment conducive to the defence of human rights in Colombia.
                However, he concludes that the vast majority of human rights defenders are at risk, and
                that this risk has increased in the three years since the signature of the Peace Agreement.
                        The defenders most at risk are social leaders defending human rights in rural
                areas, in particular those promoting the implementation of the Peace Agreement and
                defending land and environmental rights and the rights of ethnic communities against the
                interests of criminal groups, illegal armed groups and State and non-State actors, such as
                national and international corporations and other powerful interest groups.
                        Colombia remains the country with the highest number of murdered human rights
                defenders in Latin America, and threats against this group have soared. Despite progress
                in this area, there is still a high level of impunity. Although the President of the
                Government and other authorities have made public statements recognizing the
                important role of human rights defenders, there is a general lack of positive social
                recognition and they are undermined and criminalized by other State and non-State
                actors.




            * The summary of the report is being circulated in all official languages. The report itself, which is
               annexed to the summary, is being circulated in the language of submission (Spanish) and in English
               only.


  GE.19-22542 (E)     210120     210120

  
Case 9:20-cv-82222-DMM Document 4-2 Entered on FLSD Docket 12/08/2020 Page 3 of 20

  A/HRC/43/51/Add.1


                      The Special Rapporteur stresses the importance of the effective implementation
               of the Peace Agreement and the development of a comprehensive policy for the defence
               of human rights, with the full participation of human rights defenders and civil society,
               and of further progress in the fight against impunity to ensure a safe and enabling
               environment for human rights defenders.




  2                                                                                                        GE.19-22542
Case 9:20-cv-82222-DMM Document 4-2 Entered on FLSD Docket 12/08/2020 Page 4 of 20

                                                                                                             A/HRC/43/51/Add.1


  Annex

                    Report of the Special Rapporteur on the situation of human
                    rights defenders on his visit to Colombia

          I. Introduction
                    1.      The Special Rapporteur on the situation of human rights defenders conducted an
                    official visit to Colombia from 20 November to 3 December 2018 at the invitation of the
                    Government. The main objective of his visit was to assess the situation of human rights
                    defenders in Colombia and to evaluate whether the Colombian State guarantees a safe and
                    supportive environment for the defence of human rights throughout the country. That
                    assessment was conducted in the light of the State’s obligations and commitments under
                    international human rights law and under the Declaration on the Right and Responsibility of
                    Individuals, Groups and Organs of Society to Promote and Protect Universally Recognized
                    Human Rights and Fundamental Freedoms (Declaration on Human Rights Defenders).
                    Another aim of the visit was to observe and guide the efforts of the new administration to
                    improve the protection of human rights defenders.
                    2.      The Special Rapporteur visited the capital, Bogotá, and various locations in the
                    departments of Norte de Santander, Antioquia, Magdalena, La Guajira and Cauca and met
                    with rights defenders from Nariño. During his visit, he met with the President of the
                    Republic, senior officials from the Ministry of Foreign Affairs, the Ministry of the Interior,
                    the Ministry of Justice, the Ministry of Defence and the Office of the Presidential Advisor
                    on Human Rights and International Affairs, the Attorney General and Counsel General and
                    judges of the Supreme Court. He also met with the transitional justice mechanisms and
                    officials from the Land Restitution Unit and the National Land Agency. The Special
                    Rapporteur also held talks with the Ombudsman and the director and staff of the National
                    Protection Unit.
                    3.      The Special Rapporteur met with a large number of defenders – about 60 per cent of
                    them women – representing various sectors of civil society who are working in a number of
                    fields.
                    4.    During his visit, the Special Rapporteur participated in a high-level public event to
                    mark International Human Rights Defenders Day, organized by the Office of the United
                    Nations High Commissioner for Human Rights (OHCHR), the United Nations Entity for
                    Gender Equality and the Empowerment of Women and the Ombudsman’s Office.
                    5.      The Special Rapporteur wishes to express his gratitude to the Government for its
                    invitation and for its cooperation before and during his visit. He extends his thanks to the
                    State and departmental authorities that met with him and to the OHCHR office in Colombia
                    for its invaluable support in connection with his visit. The Special Rapporteur is also
                    grateful to the more than 200 human rights defenders who met with him and shared their
                    experiences and insights, particularly to those who travelled long distances to do so.


         II. The legal and institutional framework for the protection of
             human rights defenders
                    6.      The Constitution of 1991 states that Colombia is a democratic, participatory,
                    pluralist, unitary and decentralized republic and guarantees the fundamental rights and
                    freedoms necessary for the effective participation of citizens in public and political life and
                    the involvement of civil society in the promotion and defence of human rights. 1 In addition,
                    it recognizes the principle of equality and the promotion of the rights of indigenous and




                1   See articles 13, 16, 18, 20, 23, 37 to 40 and 43 of the Constitution.



  GE.19-22542                                                                                                                3
Case 9:20-cv-82222-DMM Document 4-2 Entered on FLSD Docket 12/08/2020 Page 5 of 20

  A/HRC/43/51/Add.1


                Afro-Colombian peoples,2 and enshrines the rights and autonomy of indigenous peoples 3
                and the Afro-Colombian population.4
                7.     Colombia has ratified nine key international human rights treaties, 5 the core regional
                human rights treaties 6 and the International Labour Organization (ILO) Indigenous and
                Tribal Peoples Convention, 1989 (No. 169)7 and supported the United Nations Declaration
                on the Rights of Indigenous Peoples. Once ratified by Congress, human rights treaties have
                constitutional status and prevail over domestic law. 8
                8.     On 24 November 2016, the Government of Colombia and the Revolutionary Armed
                Forces of Colombia – People’s Army (FARC-EP) concluded the Final Agreement for
                Ending the Conflict and Building a Stable and Lasting Peace, which put an end to more
                than five decades of armed conflict between the two parties. 9 The Peace Agreement, which
                was subsequently endorsed by the Congress, constitutes a special agreement in accordance
                with common article 3 of the Geneva Conventions relating to the Protection of Victims of
                International Armed Conflicts for the purposes of its international validity. 10
                9.      In recent years, the State, in partnership with civil society, has made significant
                efforts to improve its legal and institutional framework with a view to facilitating a safe and
                enabling environment for the defence and promotion of human rights. 11
                10.     In 2009, State institutions and human rights organizations, with the support of the
                international community, launched the national mechanism to safeguard the work of human
                rights defenders and social and community leaders, with a mandate to adopt legislative,
                institutional and other measures focused on prevention, protection and investigation in the
                field of human rights, and established a permanent forum for dialogue between civil society
                and the Government through the National Committee on Safeguards for Human Rights
                Defenders and the 14 regional committees.
                11.     The National Protection Unit was established in 2011 under the Ministry of the
                Interior.12 Two months later, the Ministry of the Interior and the National Protection Unit 13
                launched a prevention and protection programme focusing on the rights to life, freedom,
                physical integrity and security of persons, groups and communities, which establishes the
                duty of the State to protect human rights defenders and others through individual and
                collective prevention and protection measures based on a differentiated and gender-
                sensitive approach. The National Protection Unit has become one of the most sophisticated
                systems for the protection of human rights defenders in the region (see paragraphs 56 to 59
                below on the Unit).
                12.    The recognition and protection of women defenders has been strengthened following
                the adoption by the National Protection Unit of a gender-sensitive approach in 201214 and



            2   Ibid., arts. 7, 8, 10, 13, 17 and 70.
            3   Ibid., arts. 1, 7, 10, 63, 70, 96, 171, 176, 246, 286, 287 and 328 to 330.
            4   Ibid., art. 33 and transitory art. 55.
            5   https://tbinternet.ohchr.org/_layouts/15/TreatyBodyExternal/Treaty.aspx?CountryID=37&Lang=SP.
            6   www.oas.org/es/cidh/mandato/documentos-basicos/ratificacion-adhesion-denuncia-intrumentos-
                interamericanos-derechos-humanos.pdf.
            7   www.ilo.org/dyn/normlex/es/f?p=1000:11200:0::NO:11200:P11200_COUNTRY_ID:102595.
            8   Constitution, arts. 53, 93, 94, 102 and 214 (2).
            9   www.altocomisionadoparalapaz.gov.co/procesos-y-conversaciones/Paginas/Texto-completo-del-
                Acuerdo-Final-para-la-Terminacion-del-conflicto.aspx.
           10   In August 2019, a small group of former FARC-EP combatants, led by Iván Márquez, announced a
                return to armed struggle. The Fuerza Alternativa Revolucionaria del Común (People’s Alternative
                Revolutionary Force) (FARC) party confirmed that 95 per cent of former combatants support the
                Peace Agreement (S/2019/780, para. 3).
           11   Office of the Presidential Advisor on Human Rights and International Affairs, Informe de Homicidios
                contra Líderes Sociales y Defensores de Derechos Humanos 2010–2019 (Report on murders of social
                leaders and human rights defenders), pp. 2–4.
           12   Decree No. 4065 of 2011.
           13   Decree No. 4912 of 2011, amended by Decree No. 1225 of 2012.
           14   In 2012, the National Protection Unit adopted a specific gender-sensitive protocol focused on the
                rights of women, established the Committee on Risk Assessment and the Recommendation of



  4                                                                                                                   GE.19-22542
Case 9:20-cv-82222-DMM Document 4-2 Entered on FLSD Docket 12/08/2020 Page 6 of 20

                                                                                                                A/HRC/43/51/Add.1


                     the establishment of the intersectoral committee on guarantees for women leaders and
                     human rights defenders in 2016, 15 which is tasked with coordinating and guiding the
                     formulation, implementation and monitoring of the Comprehensive Programme of
                     Guarantees for Women Leaders and Human Rights Defenders and its action plan of 2018,
                     under the leadership of the Ministry of the Interior and women’s organizations and with the
                     support of the United Nations.16
                     13.   In addition, important specialized mechanisms for the protection of human rights
                     defenders have been established under the Peace Agreement:17
                            (a)    The National Committee for Security Guarantees (2017), headed by the
                     President of the Republic and with the participation of civil society, responsible for
                     adopting a policy to dismantle criminal organizations, including successors of
                     paramilitarism and their support networks, and combat conduct that attacks human rights
                     defenders and social or political movements. 18 Although the Commission is supposed to
                     meet once a month under the terms of the Decree, it has met only twice in plenary since the
                     change of Government.
                            (b)    The new prevention and early warning system for rapid response to criminal
                     acts and conduct that put human rights defenders, including community leaders, at risk19
                     (see paragraphs 60 to 62 below, on the Ombudsman’s Office).
                           (c)     The Comprehensive Security and Protection Programme for Communities
                     and Organizations in the Territories. 20 A decree setting out the role of governors and
                     mayors in the protection of human rights defenders has been published. 21
                     14.     Since 2016, the Attorney General’s Office has implemented a strategy to prioritize
                     the investigation and prosecution of murders of human rights defenders. The first
                     investigative assumption is the link between the crime and the victim’s work defending
                     human rights. A special unit for the investigation of murders, massacres, attacks and threats
                     against human rights defenders22 has been set up, together with mobile units. The special
                     unit applies specific intervention protocols and has strengthened the investigation of threats.
                     Since 2017, the Counsel General’s Office has had the authority to receive complaints
                     against public servants for acts targeting human rights defenders23 and has been cooperating
                     with OHCHR, in coordination with the Ombudsman’s Office, to strengthen this function in
                     the territories.24 It has established the Committee for the Protection of Life to coordinate
                     this work,25 which is gradually being implemented in the territories.26
                     15.    On 23 August 2018, the President of the Republic, the Public Prosecution Service
                     and social organizations, with the support of the international community, concluded the
                     Apartadó Covenant for the Life and Protection of Social Leaders and Human Rights
                     Defenders. 27 The Covenant sets out 11 commitments to address the stigmatization,
                     persecution and killing of human rights defenders and social leaders. In order to implement




                     Measures for Women and designated four representatives of women’s organizations for risk
                     assessment and the adoption of measures for women human rights defenders.
                15   Decree No. 1314 of 2016.
                16   Ministry of the Interior, resolution No. 0845 of 14 June 2018.
                17   Point 3.4 of the Peace Agreement.
                18   Decree-Law No. 154 of 2017.
                19   Decree No. 2124 of 2017.
                20   Decree No. 660 of 2018.
                21
                     Decree No. 2252 of 2017.
                22   Decree No. 898 of 2017.
                23   Directive No. 002 of the Counsel-General’s Office of 2017.
                24   www.procuraduria.gov.co/portal/media/file/memorando%20de%20entendimiento(1).pdf.
                25   Counsel General’s Office, resolution No. 393 of 9 July 2018.
                26   www.procuraduria.gov.co/portal/Procuradorpidio_seguimiento_a_medidas_de_prote-
                     ccion_a_lideres_para_lideres_de_Juntas_de_Accion_Comunal.news.
                27   www.procuraduria.gov.co/portal/media/file/PACTO%20POR%20LA%20VIDA.pdf.



  GE.19-22542                                                                                                                   5
Case 9:20-cv-82222-DMM Document 4-2 Entered on FLSD Docket 12/08/2020 Page 7 of 20

  A/HRC/43/51/Add.1


                  the Covenant, the Government developed the timely action plan, 28 which it prepared
                  without the involvement of civil society or international organizations. 29
                  16.    On 3 May 2019, the Government approved the formulation of a comprehensive
                  public policy to ensure respect for and safeguards for the work of human rights defenders.
                  This process was launched with the participation of various groups of human rights
                  defenders across the country and the private sector, with the support and follow-up of
                  OHCHR, the United Nations Development Programme, the Mission to Support the Peace
                  Process in Colombia and the International Organization for Migration.
                  17.    On 7 November 2019, national human rights platforms and defenders suspended
                  their participation and dialogue with the Government on the formulation of the policy. 30
                  The Government has publicly reiterated its commitment to a participatory process for the
                  elaboration of this policy, which it hopes to present during the first quarter of 2020. 31 The
                  Special Rapporteur welcomes this important initiative, as highlighted in his first key
                  recommendation following the visit, and recommends that the necessary time be allocated
                  for the elaboration of the policy, with the participation and agreement of all the social
                  sectors concerned.
                  18.    The renewal of the mandate of the OHCHR office in Colombia in October 2019 for
                  a further three years is a step forward for human rights and the protection of human rights
                  defenders.32 Based on this mandate, OHCHR will continue to provide technical cooperation
                  and monitor and report on the human rights situation and the responsibilities established in
                  the Peace Agreement.


      III. Situation of human rights defenders
                  19.     The purpose of the Special Rapporteur’s visit was to determine whether human
                  rights defenders in Colombia are safe and empowered to promote and defend human rights
                  and whether the Government ensures that human rights can be defended and promoted in a
                  safe and enabling environment.


        A.        Consistently high numbers of murders and other violations
                  20.     From 2016 to 30 June 2019, Colombia was the country with the highest number of
                  murders of human rights defenders in Latin America, according to the cases compiled and
                  verified by the United Nations,33 and with a large number of threats, attacks, displacements
                  and other violations of the rights of defenders. 34 Human Rights defenders are killed and
                  abused for keeping the peace, acting against the interests of organized crime, illegal
                  economic activities, corruption and illegal land holdings and for protecting their
                  communities. Women human rights defenders are also subjected to specific gender-based
                  violations and their families are targeted.
                  21.    While the overall homicide rate in Colombia has continued to decline since 2011
                  and since the signature of the Peace Agreement (with the exception of a slight increase in




             28   www.mininterior.gov.co/sites/default/files/plan_de_accion_oportuna_de
                  _prevencion_y_proteccion_0.pdf.
             29   Decree No. 2137 of 2018.
             30   www.coljuristas.org/nuestro_quehacer/item.php?id=264.
             31   www.elpais.com.co/colombia/gobierno-presentara-conpes-para-proteccion-de-lideres-sociales-en-
                  2020.html.
             32   The OHCHR office in Colombia was set up in 1996. The original mandate and subsequent renewals
                  are available at: www.hchr.org.co/index.php/mandato-de-la-oficina.
             33   Cases compiled by OHCHR and other United Nations entities on the basis of verified reports of
                  killings of human rights defenders, journalists and trade unionists, in line with international efforts to
                  strengthen compliance by States Members with their responsibility to guarantee public access to
                  information and protect fundamental freedoms.
             34   Front Line Defenders Global Analysis 2018, pp. 4, 7 and 16–18.



  6                                                                                                                            GE.19-22542
Case 9:20-cv-82222-DMM Document 4-2 Entered on FLSD Docket 12/08/2020 Page 8 of 20

                                                                                                                  A/HRC/43/51/Add.1


                     2018), it remains high.35 This decrease is in contrast to the increase in the killings of human
                     rights defenders, including social leaders, since 2016, as reported by State sources
                     (Ombudsman’s Office), the United Nations (OHCHR) and civil society (for example, the
                     Somos Defensores programme) (see table). The Special Rapporteur explains that the
                     differences in the figures reported are due to the different methodologies used to document
                     cases. He regrets that the discussion of these differences has diverted attention and efforts
                     from the key issues that need to be addressed in order to ensure a safe and supportive
                     environment for the defence of human rights in Colombia.

                     Human rights defenders killed in Colombia

                                                  Ombudsman’s Office           OHCHRa               Somos Defensores

                     Year                             Total    Women          Total     Women         Total     Women

                     2019 (as at 30 June)b              49          10          52           8          59             10
                     2018                              178          14         115          10         155             9
                     2017                              126          18          96          14         106             16
                     2016                              133          16          61           4          80             9
                     2016–2019 (as at 30 June)         486          58         324          36         400             44

                       a OHCHR recognizes that the number of murders of human rights defenders it has documented
                     does not represent the total number of cases.

                       b The figures from the Ombudsman’s Office cover the period up to 17 May 2019.

                     22.     The Office of the Presidential Advisor’s report of April 2019 and the recent update
                     thereto 36 highlight a significant decrease in the number of murders of human rights
                     defenders and the number of municipalities affected since President Iván Duque came to
                     power, based on its interpretation of the cases documented by OHCHR.37 Nonetheless, the
                     Special Rapporteur notes that the murder rate remains very high, with 52 murders of human
                     rights defenders verified by OHCHR in 47 municipalities in the first half of 2019. 38
                     23.    The Ombudsman and the Somos Defensores programme documented an increase in
                     the number of threats and cases of intimidation against human rights defenders from 2016
                     to May 2019.39 The Ombudsman’s Office confirmed that, between March 2018 and May
                     2019, more than twice as many threats were made compared to 2018 (a 113 per cent
                     increase), primarily against indigenous community leaders and representatives of victims.
                     Threats are made either directly by the aggressors by means of leaflets, telephone calls and
                     WhatsApp messages or through third parties.
                     24.    Human rights defenders, including community leaders and officials from the
                     community action councils and indigenous, Afro-Colombian and campesino leaders,
                     continue to bear the brunt for defending human rights, ethnic rights and land rights and/or
                     for supporting the implementation of peace agreements, particularly crop substitution
                     programmes. The most affected areas in 2018 and 2019 included Cauca, Antioquia, Norte
                     de Santander, Valle del Cauca, Putumayo, Caquetá and Nariño. 40


                35   In 2018, the overall homicide rate in Colombia per 100,000 people was 26.2. See also United Nations
                     Office on Drugs and Crime, Global Study on Homicide 2019.
                36   Office of the Presidential Advisor on Human Rights and International Affairs, Informe de Homicidios
                     contra Líderes Sociales y Defensores de Derechos Humanos 2010-2019 (Report on murders of social
                     leaders and human rights defenders 2010–2019). The updated information is available at:
                     www.derechoshumanos.gov.co/Prensa/2019/Paginas/Actualizaci%C3%B3n-Informe-de-Homicidios-
                     L%C3%ADderes.aspx.
                37   OHCHR recognizes that the number of murders of human rights defenders it has documented does
                     not represent the total number of cases.
                38   Two cases are in the process of being verified.
                39   https://somosdefensores.org/wp-content/uploads/2019/10/informe-Somos-defensores-ENERO-
                     JUNIO-2019-oct-8-web-final.pdf.pdf.
                40   Marcha Patriótica, the People’s Agrarian, Campesino and Ethnic Summit, and the Institute for Peace
                     and Development Studies, Todos los nombres, todos los rostros: Informe de derechos humanos sobre



  GE.19-22542                                                                                                                     7
Case 9:20-cv-82222-DMM Document 4-2 Entered on FLSD Docket 12/08/2020 Page 9 of 20

  A/HRC/43/51/Add.1


        B.        High levels of impunity that perpetuate the cycle of violence against
                  human rights defenders
                  25.    Historically, the impunity rate for murders of human rights defenders in Colombia
                  has stood at around 95 per cent, 41 compared to an overall impunity rate for homicide cases
                  reported to the authorities of between 86.58 per cent and 94.30 per cent. 42 Since 2016, the
                  Attorney General’s Office has decided to prioritize the investigation of the 302 murders of
                  human rights defenders documented by OHCHR. 43 This figure does not represent the total
                  number of murders committed and does not include those that took place prior to the Peace
                  Agreement. According to information from the Attorney General’s Office as at August
                  2019, the status of the 302 murder cases documented by OHCHR since 2016 was as
                  follows: final judgments had been handed down in 33 cases, 55 were in the trial phase, 45
                  were under investigation, with charges having been brought, 41 were in the preliminary
                  investigation phase with arrest warrants issued, and 3 had been dismissed because the
                  suspect had died.44 According to these figures, 11 per cent of cases have been clarified, 45
                  while there has been no establishment of guilt in the remaining 89 per cent of cases,
                  although progress is being made in the investigation of 54 per cent of those cases.
                  26.     When murders and other human rights violations committed against defenders go
                  unpunished, this sends a message that the important work they do in society is not
                  recognized, and is an invitation to continue violating their rights (A/74/159). The Special
                  Rapporteur urges the Attorney General’s Office to continue investigating the murders of
                  human rights defenders committed between 2010 and 2015, as agreed with civil society in
                  the framework of the National Committee on Safeguards, and death threats against human
                  rights defenders, in accordance with the five prioritized investigative assumptions identified
                  in 2018, all with a view to preventing such crimes. In addition, he expects progress and
                  results in relation to other violations of defenders’ rights, such as enforced disappearances
                  and, in particular, sexual violence against women defenders and their daughters, which
                  continues to take place.46


        C.        Stigmatization and criminalization of human rights defenders
                  27.     The Special Rapporteur has received information on statements made by the
                  President and other senior officials recognizing the importance of human rights defenders,
                  including social leaders, 47 and of the strategic objective under the timely action plan to
                  eliminate stigmatization of this group. At the same time, however, political leaders, public
                  officials, persons of influence, including from the private sector, and members of illegal
                  armed groups stigmatize them as “guerrilleros”, “terrorists”, “anti-development” and
                  “informants”. The governor of Antioquia publicly declared that there were criminal gangs
                  with close ties to the illegal armed group Clan del Golfo and persons linked to the National
                  Liberation Army (ELN) behind the miners’ strikes in Segovia and Remedios in 2018.48 In
                  2017, the former Minister of Defence said that the killings of human rights defenders were
                  the result of problems related to boundary disputes, “girl trouble” and unlawful assets. In


                  la situación de líderes/as y defensores de derechos humanos en los territorios (2018) and information
                  from the Colombian Commission of Jurists (2019).
             41   Somos Defensores, 2018 annual report: La Naranja Mecánica, p. 63.
             42   A/HRC/40/3/Add.3, para. 56.
             43   Attorney General’s Office, bulletin 29986, 20 August 2019. Somos Defensores, 2018 annual report,
                  pp. 63 to 67.
             44   Information as at 20 August 2019. In the 125 remaining murder cases, preliminary investigations are
                  ongoing, led by the criminal investigation service.
             45
                  The Special Rapporteur does not know whether the persons behind the killings were identified in the
                  33 cases in which final judgments were handed down.
             46   The Somos Defensores programme identified at least 538 murders of human rights defenders between
                  2009 and 2015.
             47   www.mininterior.gov.co/sites/default/files/plan_de_accion_oportuna_de _prevencion_y_proteccion
                  _0.pdf. https://id.presidencia.gov.co/Paginas/prensa/2019/190612-Palabras-del-Presidente-Ivan-
                  Duque-durante-la-sesion-de-la-Mesa-por-la-Proteccion-a-la-Vida.aspx.
             48   https://caracol.com.co/emisora/2017/08/20/medellin/1503244426_902765.html.



  8                                                                                                                       GE.19-22542
Case 9:20-cv-82222-DMM Document 4-2 Entered on FLSD Docket 12/08/2020 Page 10 of 20

                                                                                                                     A/HRC/43/51/Add.1


                     2018, the current Minister of Defence declared that mafias and organized criminal groups
                     were behind public protests. 49 Such statements undermine human rights defenders and
                     expose them to greater risks and violations.
                     28.     The criminalization of human rights defenders further undermines their legitimacy.
                     There have been at least 70 reported cases in which human rights defenders from the
                     People’s Agrarian, Campesino and Ethnic Summit (33 of whom are members of the
                     Congress of the Peoples) have been accused, prosecuted and detained on charges, among
                     others, of belonging to illegal armed groups, such as the disbanded FARC and ELN groups,
                     or of colluding with these groups in connection with their social leadership to promote
                     peace and a negotiated solution to the conflict. 50
                     29.     In the context of efforts to defend land and environmental rights, at least 202
                     defenders have been prosecuted since 2012. 51 By way of example, during the Special
                     Rapporteur’s visit, eight leaders from San Luis de Palenque were arrested and accused of
                     collusion to commit an offence, violence against a public servant and obstructing a public
                     road, and two of them with attempted homicide in connection with their participation in and
                     leadership of the social protests between 2016 and 2018 in response to the failure of
                     Canadian public company Frontera Energy to fulfil its obligation to compensate
                     communities affected by environmental damage and to repair damaged roads. These human
                     rights defenders remain deprived of their liberty, three of them in prison and five on house
                     arrest.
                     30.    The Special Rapporteur is concerned at the apparent connection between Frontera
                     Energy, the army’s 16th brigade and the Attorney General’s Support Office in this
                     criminalization and the possible impact of the agreement between Ecopetrol S.A. and the
                     Attorney General’s Office on the situation. In November 2018, Frontera Energy signed two
                     agreements with the Ministry of Defence for a total of US$ 1,343,106 to secure army
                     protection for its activities.52 On 4 December 2018, the army and the police accused the
                     aforementioned leaders of being members of “Los Jinetes con Careta”, an illegal armed
                     group whose existence has yet to be recognized by the competent authorities. 53 Furthermore,
                     since 2015, Ecopetrol, the main Colombian hydrocarbon exploitation company, has signed
                     five cooperation agreements with the Attorney General’s Office for a total of
                     US$ 24,698,485 to strengthen the investigative and prosecutorial capacity of the Attorney
                     General’s Support Office to deal – inter alia – with crimes of obstruction of public roads
                     during social protests that affect the functioning of Ecopetrol and/or its associated
                     companies, such as Frontera Energy. 54
                     31.    Criminalization in the context of social protests also involves arbitrary arrests and
                     the excessive use of force by the public security forces, as occurred during the education
                     sector protests just days before the Special Rapporteur’s visit, and the indigenous “minga”
                     (protest) of March and April 2019 in the south-western region of the country, in which
                     there were at least 104 arrests and 12 people were prosecuted, according to the information
                     received. In this context, the Special Rapporteur is concerned about bill No. 281 of 2018,
                     which could contribute to the criminalization of social protests, and the apparent failure to
                     implement the National Protocol on Social Protest adopted within the framework of the
                     National Committee on Safeguards.55




                49   https://verdadabierta.com/mindefensa-lideres-sociales-lios-faldas-subvenciones-narcos/.
                50   Information provided by the Committee of Solidarity with Political Prisoners and organizations of the
                     People’s Agrarian, Campesino and Ethnic Summit.
                51   www.elespectador.com/colombia2020/pais/en-colombia-202-defensores-del-ambiente-han-sido-
                     judicializados-informe-ante-la-cidh-articulo-883268.
                52
                     Agreement 18-014, available at: http://rutasdelconflicto.com/convenios-fuerza-justicia/node/72 and
                     agreement 18-017, available at: http://rutasdelconflicto.com/convenios-fuerza-justicia/node/50.
                53   “El ejército y la policía presentaron a los ocho líderes sociales capturados en San Luis de Palenque”,
                     video published on 4 December 2018, available at: www.youtube.com/
                     watch?v=6xsC_d5ISqY.
                54   “Petroleras y mineras financian a la fuerza pública y a la Fiscalía”, available at:
                     http://rutasdelconflicto.com/convenios-fuerza-justicia/node/437.
                55   Ministry of the Interior, resolution No. 1190 of 3 August 2018.



  GE.19-22542                                                                                                                        9
Case 9:20-cv-82222-DMM Document 4-2 Entered on FLSD Docket 12/08/2020 Page 11 of 20

  A/HRC/43/51/Add.1


        D.         Specific groups of human rights defenders who are at risk

         1.        Human rights defenders in rural areas: social, community and ethnic leaders,
                   especially those promoting the peace agreements
                   32.     The human rights defenders most at risk in the post-Agreement era are social and
                   community leaders, including those with positions in the community action councils, ethnic
                   leaders and, above all, the promoters of policies deriving from the Peace Agreement,
                   especially the Comprehensive National Programme for the Substitution of Illicit Crops and
                   agrarian reform, and land restitution claimants. According to a study by the Colombian
                   Commission of Jurists, in the period between the signature of the Peace Agreement and the
                   end of July 2018, 23 per cent of all murdered human rights defenders were members of the
                   community action councils (including four leaders of African descent), 20 per cent were
                   community leaders, 20 per cent were ethnic leaders (12 per cent indigenous and 9 per cent
                   of African descent), 5 per cent were defenders of victims’ rights, 11 per cent were
                   campesino leaders, 2 per cent were land restitution claimants and 2 per cent were human
                   rights lawyers.56
                   33.     The vast majority of these human rights defenders in rural areas not only serve on
                   their community councils, as president or in other positions, but also belong to various local
                   and national organizations and movements. Since the signing of the Peace Agreement,
                   Marcha Patriótica and the National Coordinator of Coca, Poppy and Marijuana Growers
                   have reported the highest number of murdered members. The members of ethnic social
                   movements, in particular Communities Building Peace in the Territories and the Regional
                   Indigenous Council of Cauca, received the highest number of threats. 57
                   34.     The context in which human rights defenders carry out their work is extremely
                   complex. Their human rights agenda puts them at risk, particularly in territories where the
                   State is completely absent and communities are not effectively protected by the public law
                   enforcement bodies with a presence there. The Special Rapporteur heard testimonies of
                   how they are forced to interact with the various illegal and criminal armed groups and how
                   they are targeted if they take a stand against their presence, forced recruitment, extortion or
                   the sexual exploitation of their daughters or promote the Peace Agreement and, in particular,
                   rural reform or the illicit crop substitution programme. 58
                   35.    These human rights defenders in rural areas demand from the State the right to enjoy
                   economic, social and cultural rights without discrimination. Their demands include access
                   to safe drinking water, primary education and basic health care, all of which are essential
                   minimum requirements that the State has an immediate obligation to fulfil. They also
                   demand access to electricity and roads, which is fundamental for them to be able to sell the
                   alternatives to coca that are produced, and denounce the inaction and lack of protection
                   afforded by the public security forces. When they advocate for the resumption of peace
                   talks with the ELN they are undermined and even criminalized by the authorities and/or
                   non-State actors.

         2.        Defenders of ethnic, land and environmental rights
                   36.     Indigenous and Afro-Colombian defenders reported to the Special Rapporteur the
                   particular risks they face. In addition to the challenges and violations described above, they
                   face de facto racial discrimination with structural and historical causes and risks
                   intrinsically related to the defence of the human rights of their peoples, their way of life and
                   their lands. Ethnic and campesino leaders’ defence of land and environmental rights means
                   that they oppose the interests and pressures of national and international companies that
                   exploit the natural resources in their territories (such as monocultures and mega-projects)
                   and the interests of illegal and mechanized mining and various armed actors. In this context,
                   they are killed and attacked, and entire communities are harassed, intimidated and even
                   displaced. The National Indigenous Organization of Colombia has reported the

              56   Colombian Commission of Jurists, ¿Cuáles son los patrones? Asesinatos de líderes sociales en el
                   post Acuerdo, October 2018, pp. 22–24.
              57   Ibid., p. 26.
              58   End of mission statement by the Special Rapporteur on the situation of human rights defenders,
                   Michel Forst, visit to Colombia, 20 November–3 December 2018, p. 20.



  10                                                                                                                  GE.19-22542
Case 9:20-cv-82222-DMM Document 4-2 Entered on FLSD Docket 12/08/2020 Page 12 of 20

                                                                                                                 A/HRC/43/51/Add.1


                     assassination of 167 indigenous leaders since the signing of the Peace Agreement. 59 At least
                     21 land and environmental defenders and 6 Afro-Colombian defenders were killed in
                     2018.60
                     37.     For ethnic defenders, the lack of free and informed prior consultation, or inadequate
                     consultation, in relation to the prospecting or exploitation of existing resources on their land,
                     the transfer of their land or the relocation of their communities off their land is a major risk
                     factor. The lack of prior consultation or inadequate prior consultation is also an additional
                     source of violations of the rights of these communities that effectively deprives them of
                     their ancestral lands and natural resources and of their right to participate in decisions on
                     matters that concern them.61
                     38.    By way of example, in 2006 the right of the indigenous Bari people to prior
                     consultation was respected only after they took legal action to defend their territories from
                     the presence and activities of the Colombian State-owned company Ecopetrol.62 Other legal
                     actions undertaken by indigenous defenders in 2011 demanding the recognition and legal
                     protection of what they consider the entirety of their ancestral territories (expansion of their
                     indigenous reserves) remain pending, despite the favourable ruling of the Constitutional
                     Court (T-052) in 2017. The pending application will now have to address new claims that
                     have arisen over the years, including the demand to establish a campesino reserve area63
                     and the expansion of African palm monoculture recently announced by the Government
                     without prior consultation64 (despite the fact that this is compulsory pursuant to an order by
                     the Court) on part of the territories claimed by the indigenous defenders.65
                     39.    The Bari indigenous people and their leaders also face risks associated with
                     defending their territory against the control of illegal armed groups, which have recently
                     been reconfigured since the signing of the agreements, such as the ELN, the People’s
                     Liberation Army and the FARC-EP dissidents. In 2018, a leader and another member of the
                     indigenous community were shot by presumed ELN members. According to the
                     information received, the protection measures offered by the National Protection Unit to the
                     affected leaders and communities are inadequate.
                     40.     The Special Rapporteur is concerned about the various legislative initiatives on the
                     right to prior consultation of ethnic groups, which could represent a step backwards. The
                     Colombian State has an obligation to respect international law and the jurisprudence of the
                     Constitutional Court in relation to the right to free, prior and informed consultation of these
                     peoples.66
                     41.    The Special Rapporteur also heard testimony from environmental activists,
                     including campesino associations and movements, on the challenges they face in defending
                     the environment against corporate and State interests. The Ríos Vivos Antioquia Movement,
                     composed of 15 grass roots social organizations, reports having suffered serious attacks in
                     carrying out its work in defence of the environment and the human rights of the
                     communities affected by the construction of the Ituango hydroelectric dam by Empresas
                     Públicas de Medellín.
                     42.    The Ríos Vivos Antioquia Movement reported 151 incidents between 2013 and
                     February 2018. 67 The killing of human rights defender Nelson Giraldo Posada and the
                     threats received by other members of the Movement have been the subject of two



                59   www.telesurtv.net/news/indigenas-colombia-asesinados-acuerdo-paz-20190904-0009.html.
                60   Somos Defensores, 2018 annual report, p. 92.
                61   OHCHR, El Derecho de los Pueblos Indígenas a la Consulta Previa, Libre e Informada, 2014, pp.
                     16–19, and OHCHR, El Derecho de las Comunidades Afrocolombianas a la Consulta Previa, Libre e
                     Informada, 2014, pp. 22–24.
                62
                     Decision T-880/06 of the Colombian Constitutional Court, 26 October 2006.
                63   www.corteconstitucional.gov.co/relatoria/2017/t-052-17.htm.
                64   www.laopinion.com.co/economia/aprueban-credito-de-8400-millones-para-sembrar-palma-de-aceite-
                     en-la-gabarra-184603#OP.
                65   See Act No. 21 of 1991 and the following rulings of the Constitutional Court: T/201-17 of 3 April
                     2017; SU-039 of 21 February 1997; T-002 of 2017, and SU-123 of 15 November 2018.
                66   Ibid.
                67   Information leaflet Movimiento Ríos Vivos Antioquia, 2018, pp. 4–12.



  GE.19-22542                                                                                                                   11
Case 9:20-cv-82222-DMM Document 4-2 Entered on FLSD Docket 12/08/2020 Page 13 of 20

  A/HRC/43/51/Add.1


                   communications to the special procedures. 68 In May 2018, the Movement reported the
                   murder of two people who claimed to be members of the Movement. Members of the
                   Movement continue to be stigmatized and threatened and are at risk from a range of actors.
                   Recently, Milena Florez, the Movement’s second spokesperson, had to leave the country
                   because of death threats from illegal armed groups in connection with her work as an
                   environmental activist, her support for crop substitution and her reporting of drug
                   trafficking and increased drug sales in Bajo Cauca and Norte de Antioquia.
                   43.    During his meeting with representatives of Empresas Públicas de Medellín, the
                   Special Rapporteur received information about the project, the complaint and claim
                   mechanisms, and about the Movimiento Ríos Vivos Antioquia, including the company’s
                   request to the Attorney General’s Office and other State bodies to investigate and take
                   appropriate action in relation to the two recent murders mentioned above. 69

         3.        Women human rights defenders
                   44.     In the period between the signing of the Peace Agreement and June 2019, the
                   number of women human rights defenders killed was generally on the rise, with a small
                   decrease in 2018. In the first half of 2019, women human rights defenders made up between
                   17 per cent and 20 per cent of the total number of defenders killed, marking an increase
                   over previous years. According to the information available, the women defenders killed
                   are mostly community leaders, defenders of economic, social, cultural and environmental
                   rights, and defenders of the rights of women and ethnic peoples.
                   45.    The prevailing patriarchal culture in Colombian society and family and the gap in
                   the enjoyment of rights between men and women, especially in rural areas, exacerbate and
                   shape the risks faced by women defenders. These risks are aggravated for women defenders
                   who belong to ethnic or socially marginalized groups. In order to take on public roles
                   and/or defend women’s rights, many women defenders have to overcome multiple barriers
                   within their families and communities: from having their legitimacy undermined and
                   attacks on their identity, to being labelled “bad mothers” and “women of dubious
                   reputation”, to threats and gender-based violence at the hands of their partners and
                   colleagues. Afro-Colombian leader Hilda Hurtado, a defender of the rights of ethnic women
                   since 2014, managed to establish and formalize the women’s organization África Viva en
                   las Mujeres de los Consejos Comunitarios del Pacífico Sur Nariñense (AFRIMUCPAS) in
                   2018, after years of obstacles and struggle, thanks to her determination and persistence and
                   work with her fellow female defenders.
                   46.    Women human rights defenders who have managed to take up positions and are
                   carrying out their work often continue to face the risks and violations described above,
                   combined with risks posed by external actors. Like their male counterparts, women
                   defenders receive death threats and are attacked and even killed, but these threats often
                   have a strong sexist and sexual content and also target their children. The killings of women
                   defenders can be extremely violent and brutal, and in some cases are preceded by sexual
                   violence and acts of cruelty and torture.70 According to the Ombudsman’s Office, this was
                   the case in 17 per cent of the murders committed between January 2016 and October 2017.
                   47.    The president of the community action council of Catatumbo, also a member of the
                   Catatumbo Campesina Association and the National Coordinator of Coca, Poppy and
                   Marijuana Growers, became a military target of an illegal armed group for having promoted
                   the Comprehensive National Programme for the Substitution of Illicit Crops in her village.
                   She and her family had to leave the community after her son also received death threats in
                   connection with her role as a defender and another of those threatened was killed. In the
                   Norte de Santander area alone, 175 community leaders who signed the Peace Agreement
                   are being threatened and put under pressure not to continue promoting the Comprehensive
                   National Programme for the Substitution of Illicit Crops.




              68   COL 7/2014 and COL 11/2013.
              69   https://reliefweb.int/report/colombia/colombia-asesinato-de-dos-integrantes-del-movimiento-r-os-
                   vivos-antioquia-y-dos-de.
              70   Information provided by Sisma Mujer on four cases in 2017.



  12                                                                                                                  GE.19-22542
Case 9:20-cv-82222-DMM Document 4-2 Entered on FLSD Docket 12/08/2020 Page 14 of 20

                                                                                                                   A/HRC/43/51/Add.1


                     48.    The Special Rapporteur commends the important role of women defenders in the
                     promotion of democracy, justice and peace in Colombia. Thanks to the women’s and
                     feminist movement and its leadership before and during the Peace Agreement negotiations,
                     the Agreement contains 122 cross-cutting gender-sensitive measures.

          4.         Defenders of the rights of lesbian, gay, bisexual, transgender and intersex persons
                     49.     The Special Rapporteur deeply regrets the death in 2017 of six defenders of the
                     rights of lesbian, gay, bisexual, transgender and intersex persons (one fewer than in 2016)
                     and the increase in threats against this group, as well as the fact that the Attorney General’s
                     Office opened only 17 investigations into the 60 threats reported in 2017. 71 Information for
                     2018 indicates that one defender of the rights of lesbian, gay, bisexual, transgender and
                     intersex persons was killed. Defenders of the rights of that community have identified an
                     urgent need to improve the protection provided by the National Protection Unit, which does
                     not currently meet the specific needs of this category of defenders.
                     50.    The Special Rapporteur recognizes the important role of defenders of the human
                     rights of lesbian, gay, bisexual, transgender and intersex persons and that of the
                     Constitutional Court in advancing the rights of that community. As a result of their work,
                     same-sex marriage and social security and pension rights for same-sex couples are now
                     recognized in Colombia, as are the rights to undergo gender reassignment surgery and to
                     change one’s name and gender in the Civil Registry. The Special Rapporteur welcomes the
                     adoption of public policy to guarantee the rights of lesbian, gay, bisexual, transgender and
                     intersex persons and persons of diverse sexual orientations and gender identities. 72
                     51.     However, important initiatives supported or led by civil society have been attacked
                     by conservative sectors of society that are opposed to such advances and the recognition of
                     such rights, which they consider “an imposition of the so-called ‘gender ideology’”,
                     contrary to traditional Christian values and the traditional concept of family. The process of
                     reviewing school materials to raise awareness of gender roles and diversity of gender
                     identities, in compliance with Constitutional Court decision T-478,73 was halted following
                     the collection of two million signatures and provoked attacks in the media and on social
                     networks against the former Minister of Education and the lesbian, gay, bisexual,
                     transgender and intersex community. 74 Similarly, there were objections to the inclusion of
                     contributions to the Peace Agreement related to the rights of this community, leading some
                     to vote no or abstain from voting in the referendum on the Peace Agreement, which,
                     according to some sources, may have influenced the results. 75

          5.         Human rights lawyers and lawyers for victims of the conflict
                     52.     Both lawyers representing victims of serious human rights violations during the
                     conflict and human rights lawyers are at risk. They make up at least 2 per cent of all
                     defenders killed since the signing of the Peace Agreement. 76 They receive death threats and
                     are falsely accused of belonging to subversive groups, and their houses and associations are
                     subject to searches. The work of these defenders and associations such as the Regional
                     Corporation for the Defence of Human Rights, the Luis Carlos Pérez Lawyers’ Collective
                     and the National Movement of Victims of State Crimes is fundamental in supporting
                     victims in the context of transitional justice, advising them and representing them when


                71   Colombia Diversa, Caribe Afirmativo, La discriminación, una guerra que no termina. Report on the
                     human rights of lesbian, gay, bisexual and transgender people in Colombia 2017, 2018, pp. 29, 56 and
                     73.
                72   Decree No. 762 of 2018.
                73   This judgment, dated 3 August 2015, was handed down in the case of a 16-year-old student who
                     committed suicide because of the bullying he faced at school on account of his sexual orientation.
                74   www.eltiempo.com/vida/educacion/cartillas-sobre-diversidad-sexual-en-colegios-genera-debate-en-
                     colombia-39931.
                75   Olga L. González, “La otra subversión: la emergencia del ‘género’ en el proceso de paz en
                     Colombia”, Trayectorias Humanas Transcontinentales (special issues), No. 1 (2017): Conflictos y
                     procesos de paz: el caso de Colombia, pp. 115 et seq.
                76   Colombian Commission of Jurists, ¿Cuáles son los patrones? Asesinatos de líderes sociales en el
                     post Acuerdo.



  GE.19-22542                                                                                                                     13
Case 9:20-cv-82222-DMM Document 4-2 Entered on FLSD Docket 12/08/2020 Page 15 of 20

  A/HRC/43/51/Add.1


                   they begin to collaborate with the Truth Commission, the Special Unit for the Search for
                   Disappeared Persons and the Special Jurisdiction for Peace.

         6.        Journalists, students and trade unionists
                   53.    According to the Foundation for Freedom of the Press, attacks on press freedom
                   have increased compared to 2017 and 2018. As at 4 October 2019, 329 violations of press
                   freedom had been registered, 79 of them against women journalists. These include the
                   murder of 2 media professionals, 104 threats, 43 legal actions against journalists and 21
                   attacks related to election campaign coverage. Journalists and media professionals working
                   on human rights and corruption issues are at greater risk, and those working in the regions,
                   particularly in Arauca, Cauca, Antioquia and Nariño, are more exposed. In rural areas, there
                   have been reports of a general climate of fear that has led to self-censorship in the sector.
                   54.     University students are key actors and promoters of social movements in Colombia.
                   During the Special Rapporteur’s visit, students demonstrated throughout the country. They
                   reported that they receive threats for leading demonstrations, are subjected to unnecessary
                   use of force by the Mobile Anti-Riot Squad during student protests, and their movement is
                   stigmatized and accused of being composed of infiltrators of FARC-EP dissidents and
                   terrorists. In October, students again took to the streets to protest the repression by the
                   Mobile Anti-Riot Squad, the stigmatizing narrative surrounding the student movement and
                   corruption within institutions of higher education, and to defend the model of free and
                   universal education.
                   55.     In the period from the signature of the Peace Agreement until 31 December 2018,
                   the National Trade Union School registered 489 violations of life, liberty and physical
                   integrity committed against trade unionists, of which 66 were homicides.77


       IV. The national mechanism for the protection of human rights
           defenders
                   56.     Since its creation in 2011,78 the National Protection Unit, a national entity with legal
                   personality and administrative and financial autonomy attached to the Ministry of Interior,
                   has been responsible for coordinating and implementing protection measures for, among
                   others, human rights defenders who are at risk because of their work in defending and
                   promoting human rights, including social leaders, trade unionists, leaders or members of
                   ethnic groups, journalists and social communicators, victims of the armed conflict and land
                   restitution claimants.
                   57.     The National Protection Unit analyses requests for protection, carries out risk
                   assessments, implements individual protection measures and coordinates the granting of
                   collective measures based on a differentiated and gender-sensitive approach.79 The year the
                   Peace Agreement was signed, the number of applications for protection doubled. From
                   2016 to June 2019, the National Protection Unit adopted measures in respect of 2,980
                   registered defenders, including the provision of 4,461 communication devices, 4,678
                   bulletproof vests, 669 panic buttons, 4,258 bodyguards, 2,576 vehicles (armoured and
                   conventional)80 and since 2017 awarded collective measures in 37 cases.
                   58.    Defenders question the effectiveness of National Protection Unit’s protection
                   measures, particularly the emphasis on their individual and material nature, the delays in
                   risk assessment, which have resulted in lives being lost, 81 the requirement for excessive
                   information, including membership of legally established organizations, and the lack of a

              77   www.ens.org.co/lee-y-aprende/lee-y-descarga-nuestras-publicaciones/nuestras-colecciones/cuaderno-
                   de-derechos-humanos/cuaderno-de-derechos-humanos-26-la-paz-se-construye-con-garantias-para-la-
                   libertad-sindical/.
              78   Decree No. 4065 of 2011.
              79   Decree No. 1066 of 2015 and its nine amending decrees include a collective approach.
              80   National Protection Unit, Reingeniería del Programa General de Prevención y/o Protección de
                   competencia de la UNP, pp. 24–25.
              81   According to OHCHR, the National Protection Unit’s delay of more than one month in granting
                   protection measures led to the killing of two defenders in 2018, A/HRC/40/3/Add.3, para. 28.



  14                                                                                                                   GE.19-22542
Case 9:20-cv-82222-DMM Document 4-2 Entered on FLSD Docket 12/08/2020 Page 16 of 20

                                                                                                              A/HRC/43/51/Add.1


                     differentiated, preventive and collective approach adapted to the traditional forms of self-
                     government and self-protection of indigenous and Afro-Colombian defenders. The Special
                     Rapporteur received complaints about the bodyguard protection schemes. The National
                     Protection Unit does not recognize indigenous, Maroon and campesino guards as forms of
                     self-protection. There have also been reports of cases in which the proposed escorts were
                     former police or paramilitary personnel, and others in which the assigned escort was
                     changed despite the defenders’ objections.
                     59.    The Special Rapporteur applauds the Government’s decision to renew and
                     restructure the National Protection Unit’s protection programme in response to the
                     conclusions of the Covenant for Life (the third commitment) and in line with the timely
                     action plan and the priorities expressed by civil society in the participatory process through
                     which it is being implemented. These efforts could fail if the National Protection Unit is not
                     provided with the necessary budget to carry out its programme and implement the reforms.
                     The Director of the National Protection Unit has publicly denounced the lack of budgetary
                     resources for the programme as of June 2019. 82


         V. The Ombudsman’s Office
                     60.     The Ombudsman’s Office is the national human rights institution in Colombia.
                     Since 1991 it has had A status in recognition of its full compliance with the principles
                     relating to the status of national institutions for the promotion and protection of human
                     rights (the Paris Principles). 83 Its constitutional mandate includes the promotion, protection
                     and defence of human rights and the receipt of complaints from citizens in this area.
                     Although its Strategic Plan 2017–202084 does not make specific reference to human rights
                     defenders, the Office plays a critical role in their public recognition and protection.
                     61.    The early warning system of the Ombudsman’s Office has warned of the high risk
                     faced by defenders through risk report 010-17 (in 277 municipalities) and early warning No.
                     026-18 (in 322 municipalities). 85 Between 1 March 2018 and 17 May 2019, the
                     Ombudsman’s Office recorded an increase in conduct that violated the rights of defenders
                     (196 murders and 1,351 threats and other attacks). 86 In addition, it identified new risk
                     factors for defenders, mainly difficulties in inter-agency coordination and the reform of
                     protection mechanisms and risks associated with the 2018 and 2019 elections.
                     62.     The Ombudsman’s Office also issued 140 early warnings in 2018 and 39 in the first
                     half of 2019 concerning the situation of defenders and possible and imminent attacks
                     against them. The effectiveness of these warnings is increasingly compromised by the poor
                     response of the authorities and institutions responsible for taking action. According to the
                     Ombudsman’s Office, forums such as the Intersectoral Commission for Rapid Response to
                     Early Warnings do not have methods in place for responding rapidly to the risk scenarios
                     identified in early warnings. The Ombudsman’s Office also plays an important role in
                     monitoring, documenting and reporting murders, threats and other attacks against human
                     rights defenders, in accordance with its constitutional mandate.


       VI. Role of non-State actors
                     63.    The Special Rapporteur has received information on the negative impact of the
                     actions of international and national public and private companies operating in Colombia
                     on many of the communities affected by their projects, and on the abuses faced by
                     defenders in these contexts. Between 2015 and 2018, at least 115 incidents were registered,
                     including acts of intimidation, stigmatization, criminalization, forced displacement and



                82   www.hoydiariodelmagdalena.com.co/archivos/195994.
                83   It has recently been reaccredited with A status, https://nhri.ohchr.org/EN/Documents/Status%20
                     Accreditation%20Chart%20(04%20March%202019.pdf.
                84   Adopted by resolution No. 194 of 2017 of the Ombudsman’s Office.
                85   Early warning No. 026-2018 of the Ombudsman’s Office, pp. 22–27.
                86   Ombudsman’s Office, Informe de Seguimiento a la Alerta Temprana 026-18, August 2019, pp. 7–10.



  GE.19-22542                                                                                                                15
Case 9:20-cv-82222-DMM Document 4-2 Entered on FLSD Docket 12/08/2020 Page 17 of 20

  A/HRC/43/51/Add.1


                even killings of defenders in areas with strong business activity. 87 Thirty per cent of the
                attacks occurred in areas with large-scale mining projects (particularly gold), while 28.5 per
                cent took place in areas where palm oil (in Cesar, Chocó, Meta and Nariño), banana
                (Caribbean zone) and sugar cane (Northern Cauca, Valle del Cauca and Vichada)
                agribusinesses operate. The remainder were connected to energy sector projects (oil, gas,
                coal, hydroelectric dams, wind and solar parks) and other infrastructure and tourism
                projects.88 There are also business initiatives that are having a positive impact, such as the
                joint declaration of June 201889 and the road map for the protection of life and integrity that
                guides companies’ actions in response to threats.
                64.    In Colombia, common and organized criminal groups, including transnational
                groups, are materially responsible for a significant percentage of the murders of defenders
                and threats and other violations of their rights. 90 Some of these groups include members of
                former paramilitary groups, such as the United Self-Defence Forces of Colombia. Illegal
                armed groups, such as the People’s Liberation Army (or “Pelusos”), the ELN and the
                dissidents or residual groups of the FARC-EP, have also attacked human rights defenders.
                The Special Rapporteur has received repeated allegations of inaction and even apparent
                collusion by corrupt State security forces with the above-mentioned illegal groups, and of
                their proximity, through corruption or the financing of political campaigns, to local
                authorities and businesses for the purchase of “security” in some contexts.
                65.     In their public discourse, some representatives of the evangelical and Catholic
                churches reject what they consider the “imposition of gender ideology”, which is simply the
                recognition of the human rights of lesbian, gay, bisexual, transgender and intersex persons
                and the sexual and reproductive rights of women. The Special Rapporteur is concerned that
                this is accompanied by social mobilization and an increase in discriminatory statements
                against the lesbian, gay, bisexual, transgender and intersex community and those who
                defend sexual and reproductive rights.


       VII. Community of human rights defenders
                66.     Human rights defenders in Colombia have diverse profiles and work on the full
                range of human rights issues at the local, regional, national and international levels. There
                is strong coordination among human rights defenders through formal and informal
                networks, and they have structured their work in a participatory and coordinated manner
                through four major thematic platforms. Many of the leaders still do not consider themselves
                human rights defenders. However, in accordance with the Declaration on Human Rights
                Defenders, social leaders are human rights defenders when they act individually or with
                others to promote or protect human rights peacefully at the national or international level.
                67.    Colombian civil society played a key role in incorporating a human rights and
                gender perspective into the Peace Agreement, and continues to do so in its implementation.
                Civil society advocates effective political participation to create a safe and enabling
                environment for the defence of human rights and to provide security for its members.


       VIII. Conclusions and recommendations
                68.    The Rapporteur’s visit took place three months after the change of government
                that made Iván Duque President and two years after the historic signing of the Peace
                Agreement between the Government of Colombia and FARC-EP that ended more
                than five decades of conflict between the parties. The Special Rapporteur has noted
                the political will and important initiatives of the Colombian authorities to create a safe
                and supportive environment for the defence of human rights and appreciates the


           87   Business and Human Rights Resource Centre.
           88   Ibid.
           89   www.derechoshumanos.gov.co/Prensa/2018/Paginas/Unidos-por-la-defensa-de-los-defensores-de-
                Derechos-Humanos.aspx.
           90   Colombian Commission of Jurists, ¿Cuáles son los patrones? Asesinatos de líderes sociales en el
                post Acuerdo, pp. 30 and 31.



  16                                                                                                              GE.19-22542
Case 9:20-cv-82222-DMM Document 4-2 Entered on FLSD Docket 12/08/2020 Page 18 of 20

                                                                                                   A/HRC/43/51/Add.1


                willingness of President Iván Duque to receive technical cooperation and a possible
                follow-up visit.
                69.    Having examined the information received from the Government, civil society
                and other stakeholders, the Special Rapporteur has concluded that the vast majority
                of human rights defenders in Colombia are unable to work in a safe and supportive
                environment. They lack positive social and public recognition and are undermined
                and criminalized because of their human rights work by State and non-State actors.
                They are in danger and the risks they face have increased in the three years since the
                signing of the Peace Agreement. At least 323 defenders have been killed since then,
                against a backdrop of high rates of impunity. Colombia remains the country with the
                highest number of murdered human rights defenders in Latin America, and threats
                against them have soared.
                70.    Leaders defending human rights and promoting peace agreements in the rural
                areas most affected by the conflict are the main targets of killings, attacks and other
                human rights violations. These violations have a gender dimension when committed
                against women human rights defenders. Defenders in Colombia are also at risk and
                suffer violations and abuses of their rights when they defend the land, environment
                and human rights of indigenous peoples and Afro-Colombians against State interests
                and non-State actors such as national and international corporations and other power
                groups. This is due to a combination of factors and unresolved structural problems.
                71.    The demobilization of FARC-EP was not accompanied by the mobilization and
                integrated presence of the State in the areas previously under its control; this inaction
                and/or absence of the State has allowed illegal armed groups and criminal groups to
                reorganize power around illicit economies. Defenders who oppose the control of these
                groups or their interests by defending human rights and pushing for the
                implementation of the peace agreements, and in particular the substitution of coca
                crops, have become the targets of attacks. Unfortunately, in this difficult context they
                lack effective State protection.
                72.    The delays, lack of political determination and failure to allocate sufficient
                funds for the implementation of the Peace Agreement, which prioritizes, among other
                things, the dismantling of these groups and the integrated presence of the State, is
                undoubtedly one of the key structural causes that keeps human rights defenders at
                risk. Moreover, it jeopardizes the prospect of a lasting peace, to the detriment of
                Colombian society as a whole. It also remains to be seen what impact the recent
                rearmament of a minority of former FARC-EP combatants will have on the
                implementation of the Peace Agreement and on the situation of human rights
                defenders.
                73.    The Special Rapporteur notes that two other structural factors are involved:
                the State’s historical debt with respect to the human rights of ethnic communities and
                campesinos and their access to land, which has so far proved to be in the interests of
                national and international corporations and certain elites, and the lack of agrarian
                reform and land restitution. The number of conflicts related to the protection of land
                and environmental rights will continue to increase until the issue of a sustainable
                development model is addressed and a human rights-based agreement is reached with
                the affected communities.
                74.   The Special Rapporteur recommends that the Government of Colombia:
                      (a)   Reaffirm political commitment to the Peace Agreement and prioritize its
                implementation, allocating the necessary resources to do so, in particular the
                mechanisms for the protection of human rights defenders, ensuring:
                      (i)    The effective functioning of the National Committee for Security
                      Guarantees and the adoption and implementation of a public and criminal
                      policy to dismantle criminal organizations or conduct that attacks defenders
                      (ii)   The comprehensive deployment of civilian institutions and State services
                      (security, justice, education, health, etc.), prioritizing areas where human rights
                      defenders are most at risk, and an approach to security matters based on
                      human security and emphasizing training of security forces in human rights,
                      gender issues and the Declaration on Human Rights Defenders


  GE.19-22542                                                                                                     17
Case 9:20-cv-82222-DMM Document 4-2 Entered on FLSD Docket 12/08/2020 Page 19 of 20

  A/HRC/43/51/Add.1


                      (iii) Sufficient funds and personnel for the special unit of the Attorney
                      General’s Office for the investigation and prosecution of crimes against human
                      rights defenders
                      (iv) The autonomy of the early warning system of the Ombudsman’s Office
                      and the implementation of a coordinated and effective response to risks faced
                      by human rights defenders by the competent authorities, and the proper
                      functioning of the Comprehensive Security and Protection Programme for
                      Communities and Organizations in the Territories
                      (v)   A national development, agrarian reform and land restitution plan with
                      an ethnic and human rights focus and aligned with the Sustainable
                      Development Goals.
                    (b)    Adopt and implement the Comprehensive Public Policy on Respect and
              Guarantees for the Work of Human Rights Defenders with the participation and
              agreement of civil society, ensuring the necessary time for its adoption and sufficient
              resources for its implementation. This policy should include a territorial, gender,
              ethnic and age-sensitive approach and should prioritize prevention and activate
              gender programmes and measures, including the Comprehensive Programme of
              Guarantees for Women Leaders and Human Rights Defenders and its plan of action.
                     (c)   Publicly recognize, on a regular basis, including through media and
              social campaigns, the fundamental role of human rights defenders in society and
              condemn violations and attempts to undermine and criminalize them, supporting the
              Procurator’s Office and the Attorney General’s Office in taking disciplinary and
              other measures against officials and public authorities that act against human rights
              defenders. Prosecutors and judges should also receive training on the Declaration on
              Human Rights Defenders.
                     (d)   Continue to prioritize the fight against impunity for murders of human
              rights defenders, undertaking to make progress in the investigation of all murders,
              threats and other violations committed prior to the Peace Agreement, beyond the
              murders and cases documented by OHCHR, providing the Attorney General’s Office
              with the necessary resources and support to do so.
                     (e)   Review or prevent the adoption of legislative instruments that restrict
              civic space and the rights of peaceful assembly, freedom of expression and
              participation in public affairs, and the rights of indigenous and Afro-Colombian
              peoples, and in particular the right to prior and informed consultation, ensuring
              compliance with human rights and the jurisprudence of the Constitutional Court in
              this regard.
                     (f)    Ratify the Optional Protocol to the Convention against Torture and
              Other Cruel, Inhuman or Degrading Treatment or Punishment; the Optional Protocol
              to the International Covenant on Economic, Social and Cultural Rights; the Optional
              Protocol to the Convention on the Rights of the Child on a communications procedure
              and the Regional Agreement on Access to Information, Public Participation and
              Access to Justice in Environmental Matters in Latin America and the Caribbean,
              recognize the communications procedure of the Optional Protocol to the Convention
              on the Elimination of All Forms of Discrimination against Women and sign the United
              Nations Declaration on the Rights of Peasants and Other Persons Working in Rural
              Areas.
                     (g)   Provide the National Protection Unit with the necessary budget to carry
              out the reform process already under way, with the participation of civil society,
              which should prioritize the reduction of response times, the inclusion of a preventive
              approach, coordination with judicial investigations and the participation of human
              rights defenders and their families (including minors) in the design of individual and
              collective protection responses with an ethnic, gender and territorial focus, as
              demanded by civil society, and the recognition of indigenous, Maroon and campesino
              guards as a self-protection measure within the framework of the Unit’s response.
                    (h)    Ensure that all State institutions recognize social leaders who promote
              and protect human rights as human rights defenders and do not require them to be



  18                                                                                                    GE.19-22542
Case 9:20-cv-82222-DMM Document 4-2 Entered on FLSD Docket 12/08/2020 Page 20 of 20

                                                                                                   A/HRC/43/51/Add.1


                members of a legal organization and/or have a paid position in one in order to be
                recognized as such, in line with the Declaration on Human Rights Defenders.
                75.       The Special Rapporteur recommends that the Ombudsman’s Office:
                       (a)    Strengthen its current methodology for monitoring and documenting
                killings and other violations of the rights of defenders and coordination and
                harmonization with civil society and OHCHR in this regard, with the aim of leading
                and providing solid information to inform the investigations of the Attorney General’s
                Office and policies, programmes and measures for the prevention of violations and the
                protection of defenders.
                       (b)     Strengthen early warnings on risks to human rights defenders and make
                them more specific in order to encourage the implementation of the response
                coordinated by the Intersectoral Commission for Rapid Response to Early Warnings
                of State institutions.
                76.   The Special Rapporteur recommends that United Nations organizations and
                agencies and the international community publicly support and maintain a regular
                dialogue with the defenders’ community and civil society and train their staff on the
                Declaration on Human Rights Defenders.
                77.    The Special Rapporteur recommends that companies and other non-State
                actors:
                          (a)   Respect the human rights of defenders and refrain from violating their
                rights.
                       (b)   Comply with the Guiding Principles on Business and Human Rights.
                Before developing projects, companies must evaluate their impact on human rights,
                including the right to a healthy environment, and if they affect indigenous and/or
                Afro-Colombian peoples they must hold prior and effective consultations, respecting
                their decisions in accordance with international norms and principles and the
                jurisprudence of the Constitutional Court.
                      (c)    Companies and religious groups should refrain from stigmatizing or
                criminalizing rights defenders and should publicly recognize the important role they
                play.
                78.       The Special Rapporteur recommends that civil society:
                       (a)    Maintain existing platforms by strengthening links and cooperation with
                defenders in the territories and rural areas, ensuring their contribution to an effective
                strategy for lobbying the government;
                       (b)    Address the issue of discrimination against women and lesbian, gay,
                bisexual, transgender and intersex defenders within the framework of broader human
                rights movements.




  GE.19-22542                                                                                                     19
